COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

HAPATIA BEAUMONT,                                §
                                                                No. 08-15-00020-CV
                              Appellant,         §
                                                                   Appeal from the
v.                                               §
                                                                 348th District Court
ADINA LOGAN, M.D.,                               §
                                                              of Tarrant County, Texas
                               Appellee.         §
                                                                (TC# 348-273155-14)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF FEBRUARY, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.